United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
AFRICA, APO, AE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1270
Issued: March 11, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 19, 2015 appellant filed a timely appeal from a December 30, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish back and left leg
injuries on August 10, 2014 while in the performance of duty.
FACTUAL HISTORY
On September 2, 2014 appellant, then a 51-year-old communication synchronization
specialist, filed a traumatic injury claim (Form CA-1) alleging that on August 10, 2014 he
sustained three herniated discs in his lower back and numbness in his left leg during official
1

5 U.S.C. § 8101 et seq.

travel. He stated that he walked with a limp due to his left leg numbness. Appellant stated that
his injuries occurred on an outward bound flight to Honolulu, Hawaii on August 4, 2014 and
worsened during a return flight to Italy on August 10, 2014. He stopped work on August 11,
2014 and returned to work the next day, August 12, 2014.
By letter dated November 19, 2014, OWCP advised appellant that the evidence submitted
was insufficient to establish his claim. It requested that he submit a response to a questionnaire
in order to substantiate the factual basis of his claim and medical evidence, including a
rationalized medical opinion from an attending physician which provided dates of examination
and treatment, history and date of injury, a detailed description of findings, x-ray and laboratory
test results, diagnosis, and clinical course of treatment together with an opinion supported by a
medical explanation as to how the reported work incident caused or aggravated a medical
condition. OWCP also requested that the employing establishment submit medical evidence if
appellant was treated at its medical facility. Both appellant and the employing establishment
were afforded 30 days to submit the requested information.
In an August 9, 2014 medical report, Dr. Gianluca Coris, an anesthesiologist in Italy,
provided a history that appellant had back pain and numbness in his left lower limbs that started
in August 2014. He currently had back pain and severe numbness of the thigh and left foot toes
which worsened after a long flight for work. Dr. Coris provided a history of appellant’s medical
and social background. He reviewed a lumbar magnetic resonance imaging (MRI) scan and
diagnosed disesthesia of the left lower limb caused by root disorder of an L5-S1 disc herniation.
In an August 19, 2014 lumbar MRI scan report, Dr. Rubin Lorenzo, a radiologist, found
vertebral bodies in volumetric limits. He also found in step L5-S1 gross disc herniation
development in the paramedian left which migrated inferiorly along the back wall of S1 for
about 1.5 centimeters and caused considerable root disorder at that level. Dr. Lorenzo further
found disc protrusion of an extended range in step L4-L5 and L1-L2.
An unsigned operative report dated November 13, 2014 contained the printed name of
Dr. Brett Freedman, a Board-certified orthopedic surgeon, and indicated that appellant
underwent left L5-S1 microdiscectomy and nerve root decompression on that day.
A November 17, 2014 duty status report (Form CA-17), which contained an illegible
signature, provided a date of injury of August 4, 2014 and described appellant’s history of injury.
Appellant reported extended sitting on a plane from Hawaii to Italy as he returned from training
which caused herniated disc(s), and pain and numbness in his back and left leg. The report
provided his work restrictions.
In a December 30, 2014 decision, OWCP denied appellant’s claim, finding that the
evidence was insufficient to establish an injury on August 10, 2014 as alleged. It stated that he
had not responded to the factual questions posed in this case. OWCP stated that this information
was imperative for a clear understanding of how his injury occurred.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA; that the claim was filed within applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.5
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.6
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and his subsequent
course of action. An employee has not met his or her burden in establishing the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim. Circumstances such as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury and failure to
obtain medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement
in determining whether a prima facie case has been established.7
ANALYSIS
Appellant alleged that on August 10, 2014 while flying in the performance of duty he
sustained three herniated discs in his lower back and numbness in his left leg. OWCP did not
accept that the claimed work event occurred as alleged. The Board notes that there are
inconsistencies in the evidence, as set forth below which cast serious doubt upon the validity of
the claim. The Board finds that the claimed employment incident did not occur as alleged.

2

Id.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999); Elaine Pendleton, id.

5

T.H., 59 ECAB 388 (2008).

6

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

7

Betty J. Smith, 54 ECAB 174 (2002).

3

The case record contains differing statements regarding how appellant’s alleged back and
left leg injuries occurred. In his CA-1 form, he claimed that on August 4, 2014 he was injured
on an outward bound flight to Honolulu, Hawaii and that his conditions worsened during a return
flight to Italy on August 10, 2014. However, a November 17, 2014 Form CA-17 report from a
physician with an illegible signature provided a history of injury that appellant’s back and left
leg conditions occurred while appellant was flying from Hawaii to Italy on August 4, 2014.
Further, Dr. Coris, who was in Italy, indicated in his August 9, 2014 report, that he examined
appellant on that day. His statement is contrary to appellant’s allegation that he was returning to
Italy at the time of injury on August 10, 2014.
The medical reports do not relate a consistent history of injury as described by appellant.
Appellant also did not provide a detailed description as to how his injuries occurred as
specifically requested by OWCP on November 19, 2014.
For these reasons, the Board finds that appellant has not established that the incident
occurred as alleged. Because appellant has not established that the August 10, 2014 incident
occurred, it is unnecessary for the Board to consider the medical evidence.8
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish back and left
leg injuries on August 10, 2014 while in the performance of duty.

8

B.W., Docket No. 13-244 (issued May 13, 2013).

4

ORDER
IT IS HEREBY ORDERED THAT the December 30, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 11, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

